Citation Nr: 1813353	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for alopecia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In this regard, the July 2011 rating decision denied service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Thereafter, per a September 2013 rating decision, the RO denied service connection for alopecia.

In December 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a mood disorder, to include depression and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record per the Veteran's testimony during her December 2016 Travel Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claims for service connection for peripheral neuropathy and alopecia.

Regarding the Veteran's alopecia claim, the Board notes that the Veteran served in the Republic of Vietnam and as such, exposure to herbicides is accepted.  Available VA treatment records dated as early as May 2009 note the Veteran with alopecia likely secondary to Agent Orange exposure.  Given the foregoing, the Board finds that the Veteran should be afforded a VA examination and opinion prior to adjudication of her claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Regarding peripheral neuropathy of the bilateral upper and lower extremities, the Veteran underwent VA examination in May 2011.  At that time, the examiner diagnosed peripheral neuropathy of the bilateral upper and lower extremities.  However, the examiner was unable to provide an opinion regarding the etiology of the Veteran's peripheral neuropathy as the examiner was never sent the claims file for review.  Given the above, the Board finds that a new VA examination and opinion would be helpful in adjudicating the Veteran's claim. 

Updated VA treatment records should also be obtained upon remand.  38 U.S.C. § 5103A(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate VA treatment records dated since October 2016 with the claims file.  If the requested records do not exist or are unavailable, the claims file should be annotated to reflect such and the Veteran and her representative notified of such. 

If possible, the Veteran herself should submit any new record or records the VA does not have. 

2. Schedule the Veteran for a peripheral nerve examination to determine whether the current peripheral neuropathy of the bilateral upper and lower extremities is related to service.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be clearly set forth in detail. 

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy arose in service or is etiologically related to her military service, to include her exposure to herbicides (Agent Orange) therein. 

The examiner should explain the reasons for the conclusion reached.  While the examiner is free to cite to studies by the National Institute of Health in rendering the opinion concerning peripheral neuropathy or other nerve conditions and herbicide exposure, the examiner's rationale should not rely solely on the fact that VA regulations do not recognize nerve conditions (other than early-onset peripheral neuropathy) as being due to herbicide exposure. 

3. Schedule the Veteran for an appropriate examination to determine whether the current alopecia is related to service.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be clearly set forth in detail. 

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's alopecia arose in service or is etiologically related to her military service, to include her exposure to herbicides (Agent Orange) therein. 

The examiner should explain the reasons for the conclusion reached.  While the examiner is free to cite to studies by the National Institute of Health in rendering the opinion concerning alopecia and herbicide exposure, the examiner's rationale should not rely solely on the fact that VA regulations do not recognize alopecia as being due to herbicide exposure. 

4. After completing the above requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims.  

If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  

The issues should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







